PHC, INC. d/b/a PIONEER BEHAVIORAL HEALTH 200 LAKE STREET, SUITE 102 PEABODY, MA 01960 October 20, 2009 Dear Fellow Shareholder: As we closed out fiscal year 2009, we were pleased to report another year of growth for the company.Despite the difficult times that our economy is facing, along with expenses related to our new projects, our Company was able to report its second consecutive quarter of operating profit. We continue to generate improved operating results reflecting strong demand at Capstone and Seven Hills.Capstone, which became profitable mid-way through the fourth quarter, is currently at capacity with a waiting list for beds, while Seven Hills continues to experience higher census. In addition, we have seen significant utilization increases at many of our other facilities. We believe that utilization rates will continue to grow in the coming months, particularly in Seven Hills once we receive CMS Medicare certification. We have also improved profitability due to contracts such as the one we recently announced with the Salt Lake City Veteran’s Administration Medical Center (VA), to provide behavioral health services at PHC’s Highland Ridge Hospital in Salt Lake City, Utah and the renewal of existing contracts at improved margins. We opened a new substance abuse unit at our Harbor Oaks Hospital in Michigan, which will enhance profitability there. As a result of our improved operating results and strong balance sheet, we are now in position, for the first time in several years, to selectively pursue accretive acquisitions which would allow the company to expand in key markets. We believe that PHC will see increasing profitability during the balance of calendar 2009 and throughout We believe 2010 will open a lot of new and exciting doors for Pioneer.We continue to make a commitment to our shareholders and patients to deliver the highest quality of care and financial performance. As a reflection of our confidence in the future of the Company, we recently extended our stock repurchase program through the end of fiscal 2010. As always, we thank you for your continued support and confidence.We look forward to many prosperous and exciting years ahead. Sincerely yours, Bruce A.
